           Case 1:21-cr-00022-CKK Document 35 Filed 06/14/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                 v.                         )      Criminal No. 21-cr-22 (KBJ)
                                            )
CHRISTOPHER RAY GRIDER                      )
                                            )
                 Defendant.                 )
                                            )

                                           ORDER

         Upon consideration of Defendant’s [33] Unopposed Motion to Travel, it is

hereby

         ORDERED that the motion is GRANTED, and Defendant is permitted to travel

on the dates and to the destination identified in his sealed supplement. Defendant shall

check in by telephone with his Pretrial Services Officer within 24 hours of completion

of his travel.

         All other conditions of release that this Court previously set remain in full effect.


Date: June 14, 2021                         Ketanji Brown Jackson
                                            KETANJI BROWN JACKSON
                                            United States District Judge
